439 So. 2d 338 (1983)
COIN COPIES, INC., a Florida Corporation, Appellant,
v.
FINANCIAL FEDERAL SAVINGS AND LOAN ASSOCIATION OF DADE COUNTY, a United States Corporation, Appellee.
No. 83-660.
District Court of Appeal of Florida, Third District.
October 18, 1983.
Henry W. Clar, Coral Gables, for appellant.
No appearance, for appellee.
Before HUBBART, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
Coin Copies, Inc., the defendant below, appeals from a non-final order denying its motion to quash service by publication made upon it pursuant to Section 49.051, Florida Statutes (1981). The appellant contends, and we agree, that the record, containing the affidavit of the attorney for the plaintiff-association which alleged in conclusory terms that he had made "diligent search and inquiry ... to discover the names and whereabouts of all persons upon whom the service of process would bind the corporation," and the attorney's elucidating statement that his diligent search and inquiry consisted solely of the fact that the sheriff on seven occasions during an approximate one-month period had been unsuccessful in effecting personal service upon the defendant-corporation, provided an insufficient basis upon which to conclude that all officers, directors, general managers, cashiers, resident agents and business agents of the corporation were either absent from the state, could not be found within the state, were concealing themselves, or that their whereabouts were unknown, and thus, an insufficient predicate for constructive service. See Robinson v. Cornelius, 377 So. 2d 776 (Fla. 4th DCA 1979), and cases cited therein.
Reversed with directions to quash the service by publication.